     Case 3:19-cr-00083-M Document 290 Filed 05/13/21            Page 1 of 1 PageID 2687



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
v.                                              §           Case Number: 3:19-CR-00083-M
                                                §
RUEL M HAMILTON (1),                            §
                                                §
         Defendant.                             §
                                                §

                                            ORDER

         A Zoom status conference in this case is SET for May 24, 2021, at 10:00 a.m. CT. The

Court will provide the Zoom link to counsel when it becomes available.



         SO ORDERED.

         May 13, 2021.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
